tcmemo_1996_17 united_states tax_court gregory summers and justine summers petitioners v commissioner of internal revenue respondent docket no filed date before trial the parties negotiated a settlement specifying the manner of resolving this case ps now seek to raise an issue as to the amount of income subject_to self-employment_tax this issue was not raised or preserved by ps in the pleadings or the stipulated settlement agreement held the issue raised by ps is a new issue that is not before the court michael weitzner for petitioners james b biagi for respondent memorandum opinion laro judge this matter is before the court on respondent’s motion for entry of decision in accordance with a stipulation of settlement the stipulation filed date we must decide whether the subject decision should reflect less self-employment_tax than determined by respondent we hold that it should not section references are to the internal_revenue_code in effect for the years in issue background petitioners resided in new jersey when they petitioned the court during the relevant years gregory summers was a general_partner in summers co summers co provided professional accounting and computer services respondent issued petitioners a notice_of_deficiency the notice on date the notice reflected respondent’s determination that petitioners did not file a federal_income_tax return for or and that petitioners’ taxable_income for those years was dollar_figure and dollar_figure respectively in relevant part respondent determined the following items and amounts of income schedule c--summers co schedule e--summers co partnership losses dollar_figure big_number summit equities big_number cca dollar_figure big_number --- in their petition petitioners allege error with respect to all of these amounts except for the partnership losses the notice also states that petitioners are liable for self-employment_tax with respect to and self-employment_income of dollar_figure and dollar_figure respectively in their petition these amounts are the maximum amounts of self-employment continued petitioners did not allege error with respect to this determination the stipulation provides the parties hereby stipulate to the following terms of settlement for all of the issues in the above-captioned case this stipulation disposes of all the issues related to petitioners’ tax_liability for the and tax years the parties stipulate to the following adjustments as reflected in the statutory_notice_of_deficiency petitioners are not required to report schedule c gross_receipts in the amounts of dollar_figure for and dollar_figure for instead petitioners are required to report schedule c gross_receipts in the amounts of dollar_figure for and dollar_figure for the gross_receipts in both and were derived from petitioner’s gregory summers accounting business the gross_receipts for both and are subject_to self-employment_tax petitioners are not required to report schedule e taxable_income from summers co in the amounts of dollar_figure for and dollar_figure for instead petitioners are required to report schedule e taxable_income from summers co in the amounts of dollar_figure for and dollar_figure for these adjustments are attributable to petitioners’ distributive_share of summers co partnership income petitioners are entitled to deduct schedule e partnership losses in the amounts of dollar_figure for the taxable_year and dollar_figure for the taxable_year as stated in the statutory_notice_of_deficiency the parties agree to this stipulation of settled issues continued income that is subject_to the self-employment_tax for those years sec_1402 respondent submitted to the court a decision document the document that she claims is in accordance with the stipulation by order dated date the court directed petitioners to respond to the document petitioners allege in their response that the self-employment_tax shown in the document is wrong petitioners allege in their response that their self-employment_income equals the dollar_figure of receipts shown in the stipulation less a dollar_figure loss from summit equities a dollar_figure loss from diamond leasing and a dollar_figure loss from aig investors petitioners allege in their response that gregory summers rendered substantial personal services to these three entities discussion the compromise and settlement of tax cases is governed by general principles of contract law a settlement stipulation is in essence a contract each party agrees to concede some rights which he or she may assert against his or her adversary as consideration for those secured in the settlement agreement 26_tc_171 like contracts stipulations of settlement bind the parties thereto to the terms thereof 87_tc_1451 in determining the proper meaning of the terms we look to the language of the stipulation and the circumstances surrounding its execution 52_tc_420 see also 39_tc_602 affd 328_f2d_662 6th cir we will enforce a stipulation of settlement whether filed or orally stipulated into the record unless justice requires that we do otherwise 85_tc_359 69_tc_694 26_tc_171 petitioners ask the court to enter a decision that reflects their claim that their self-employment_income equals an amount not shown in the stipulation we refuse to do so whether petitioners incurred their claimed losses and if they did whether the losses were from self-employment raises new issues that are not before the court petitioners’ pleadings make no reference to these issues and the stipulation is silent with respect thereto the stipulation does not even mention the losses that petitioners now claim to have incurred in the stipulation speaks for itself and shows that the parties agreed to resolve this case in the manner set forth therein the stipulation voluntarily entered in settlement of this lawsuit must be given binding effect the parties struck a bargain in the stipulation and petitioners must live with the benefits and burdens of it to reflect the foregoing an appropriate order will be issued granting respondent's motion for entry of decision and decision will be entered in accordance with the document
